Order of Supreme Court, Kings County, entered September 19, 1946, directing a recanvass, review and recount of all the ballots cast in the primary election of the Democratic Party in the 10th Assembly District of Kings County, for the nominee of that party to the public office of State Assemblyman and to the party position of State Committeeman, and ordering that such recanvass, etc., be had before certain clerks of the Board oi Elections, under the supervision of the Justice of the Supreme Court who made the order, modified on the facts by directing that said recanvass, review and recount be had before Honorable George E. Brower, Official Referee of the Supreme Court, at the Brooklyn office of the Board of Elections, or at any other convenient place, and remitting the matter to the Special Term. As so modified, the order is affirmed, without costs. (See Matter of Kelly v. Cohen, 255 App. Div. 787.) Lewis, P. J., Johnston, Adel and Aldrich, JJ., concur; Hagarty, J., not voting. Settle order on notice before the Presiding Justice.